MEMORANDUM**
Janette Berenice Ramirez Valenzuela, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of her motion to reopen her removal proceedings. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s refusal to sua sponte reopen removal proceedings pursuant to 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
We lack jurisdiction to consider Ramirez’s contentions that she received ineffective assistance of counsel, and that the unscrupulous actions of a notary improperly placed her in removal proceedings, because she did not exhaust these arguments before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004) (holding that exhaustion is mandatory and jurisdictional).
All remaining contentions are unpersuasive.
*907PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.